DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 05/13/2022, with respect to the rejection of claims 1-17 have been fully considered and are persuasive.  The rejection of claims 1-17 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component comprising: a body including a first surface and a second surface, 5opposing each other in a first direction, a third surface and a fourth surface, connected to the first and second surfaces, and opposing each other in a second direction, and a fifth surface and a sixth surface, connected to the first to fourth surfaces, and opposing each other in a third direction, 10including a dielectric layer, and a first internal electrode and a second internal electrode alternately disposed with the dielectric layer interposed therebetween in the third direction; a first external electrode disposed on the third surface; 15and a second external electrode disposed on the fourth surface, wherein the first internal electrode includes a first main portion and a first lead portion connecting the first main 20portion and the third surface, and the second internal electrode includes a second main portion and a second lead portion connecting the second main portion and the fourth surface, wherein L1 is 0.05mm or more, and H2/H1 is 0.3 or more and 0.9 or less, 25where H1 is a distance of the first main portion in the DB1/ 113767123.1 Page 36first direction, H2 is a distance of the first lead portion on the third surface in the first direction, and L1 is a distance of an area by which the first lead portion and the second main portion overlap in the second direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein L1 is 0.05mm or more, and H2/H1 is 0.3 or more and 0.9 or less, 25where H1 is a distance of the first main portion in the DB1/ 113767123.1 Page 36first direction, H2 is a distance of the first lead portion on the third surface in the first direction, and L1 is a distance of an area by which the first lead portion and the second main portion overlap in the second direction” in combination with the other claim limitations. 

Regarding independent claim 10, the prior art fails to teach or suggest, alone or in combination:
A multilayer electronic component comprising: a body including a first surface and a second surface, 20opposing each other in a first direction, a third surface and a fourth surface, connected to the first and second surfaces, and opposing each other in a second direction, and a fifth surface and a sixth surface, connected to the first to fourth surfaces, and opposing each other in a third direction, 25including a dielectric layer, and a first internal electrode DB1/ 113767123.1 Page 38and a second internal electrode alternately disposed with the dielectric layer interposed therebetween in the third direction; a first external electrode disposed on the third surface; 5and a second external electrode disposed on the fourth surface, wherein the first internal electrode includes a first main portion and a first lead portion connecting the first main 10portion and the third surface, the second internal electrode includes a second main portion and a second lead portion connecting the second main portion and the fourth surface, and an edge of the first main portion facing the fourth surface 15and an edge of the second main portion facing the third surface have a rounded shape, wherein D1 is 1.5 times or more of R1, and T1-T2 is R1 * 2 or more and T1 * 0.8 or less, where T1 is a distance of the first main portion in the 20first direction, T2 is a distance of the first lead portion on the third surface in the first direction, R1 is a radius of the rounded shape, and D1 is a distance of an area by which the first lead portion and the second main portion overlap in the second direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein D1 is 1.5 times or more of R1, and T1-T2 is R1 * 2 or more and T1 * 0.8 or less, where T1 is a distance of the first main portion in the 20first direction, T2 is a distance of the first lead portion on the third surface in the first direction, R1 is a radius of the rounded shape, and D1 is a distance of an area by which the first lead portion and the second main portion overlap in the second direction” in combination with the other claim limitations. 

Cited Prior Art
NISHIOKA et al (US 2012/0075766) teaches relevant art in Fig. 1-3.
IMAEDA et al (US 2017/0345571) teaches relevant art in [0054].
AHIKO et al (US 2001/0019176) teaches relevant art in Fig. 4.
ABE et al (US 20120073129) teaches relevant art in Fig. 3-14.
LEE et al (US 2013/0308246) teaches relevant art in Fig. 3-6.
RO et al (US 2016/0240317) teaches relevant art in Fig 1-15.
HASEGAWA et al (US 2019/0252119) teaches relevant art in Fig. 4-5.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848